This is an appeal by defendant from an order of the Acting Sara-toga County Judge dismissing an application to open the judgment of conviction, withdraw his plea of guilty and enter a plea of not guilty, upon the ground that he was induced to plead guilty by fraud, misrepresentation ahd coercion on the part of the then District Attorney of Saratoga County. Defendant was indicted by the Saratoga County Grand Jury on five counts at its February, 1940, term. In March, he pleaded guilty to the third count, which accused him of grand larceny in the second degree. In 1941, he obtained a writ of habeas corpus contending that the court was without jurisdiction and its judgment of conviction invalid. The Court of Appeals held that the objection should have been raised prior to his plea and that the judgment of conviction upon a plea of guilty establishes guilt as incontrovertibly as a jury’s verdict. (People ex rel. Can• v. Martin, 286 N. Y. 27.) He" brings this proceeding upon the authority of Matter'of Lyons v. Goldstein (290 N. Y. 19), claiming that he was induced to plead guilty through fraud, misrepresentation and coercion. Although given every consideration by the Acting County Judge, he has entirely failed in his proof and the order denying his application should be affirmed. Order affirmed, without costs. Hill, P. J., Bliss, Heffernan and Schenck, JJ., concur.